Title: From Alexander Hamilton to James McHenry, 28 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Novr. 28. 99
          
          Col. Taylor informs me that he has recommended Doctor John Orton as Surgeon’s Mate in his regiment in place of Doctor Spaldin who declines serving in that capacity.
          From the manner in appearance of this Gentleman, and from manner in which Colonel Taylor speaks of him this Gentleman, I should suppose him to be perfectly worthy of the post—
          With great respect
          S of War—
        